EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Amend the first paragraph as follows:
This application claims the benefit of priority and is a continuation of pending Application No. 16/287,109, now U.S. Patent No.  11,083,812, filed February 27, 2019, the contents of this application is hereby incorporated by reference in its entirety.

Allowable Subject Matter
Claims 1-7, 10-14 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Esses (US 2016/0256585 A1), Hsiao (US 8,983,277 B2), and Muderlak et al. (US 4,968,456).
Regarding claim 1, Esses discloses an ergonomic scent diffuser (102), comprising: a first housing (130) having a plurality of electrodes (104, 106); a second housing (134) connected to the first housing (134) wherein the second housing (134) has a heating member (118) disposed in the second housing (134) and adapted to receive power from the plurality of electrodes (104, 106); and a cap (116) slidably connected to the second housing and adapted to retain a fragrance emitting member (see Abstract; figures 1-8 and paragraphs 0017-0035), since a portion of the second housing (base, 134) is provided with a plurality of electrode (104, 106), a portion is provided with a heating member (118) and a portion is adapted to receive power from the plurality of electrodes (104, 106), and the cap (116) slides onto the second housing (133) to engage the locking  mechanism (120).
Hsiao discloses an angle-adjustable aroma diffuser (see Abstract) having an aroma capsule (7); the aroma capsule (7) further comprises a disposable capsule body (71) and an aromatic substance (75); the aromatic substance (75) is an aromatic substance block; the aroma capsule (7) further comprises a breathing film (73); and the breathing film (73) has an air vent that diffuses the fragrance of the aromatic substance (75) upward to an ambient environment; and the breathing film (73) is a cloth (e.g., nonwoven fabric, fiber cloth, linen, and canvas), fiber sheet, perforation film or perforation metal foil (see figures 2, 4, 5, and 10; and column 6, line 4 through column 7, line 12) resulting in an ergonomic scent diffuser comprising a fragrance emitting device, wherein the fragrance emitting device is a block having a top and a bottom.
The prior art references fail to disclose that the second housing has a heating member disposed entirely within the second housing; and a U-shaped flange that extends downwardly from a bottom of the block and is configured to retain the block in a tray.
Claims 2-7 and 10-11 depend on claim 1.
Regarding claim 12, Esses discloses an ergonomic scent diffuser (102), comprising: a first housing (130) having a plurality of electrodes (104, 106); a second housing (134) connected to the first housing (134) wherein the second housing (134) has a heating member (118) disposed in the second housing (134) and adapted to receive power from the plurality of electrodes (104, 106); and a cap (116) slidably connected to the second housing and adapted to retain a fragrance emitting member (disk 114) (see Abstract; figures 1-8 and paragraphs 0017-0035), since a portion of the second housing (base, 134) is provided with a plurality of electrode (104, 106), a portion is provided with a heating member (118) and a portion is adapted to receive power from the plurality of electrodes (104, 106), and the cap (116) slides onto the second housing (133) to engage the locking  mechanism (120).
Hsiao discloses an angle-adjustable aroma diffuser (see Abstract) having an aroma capsule (7); the aroma capsule (7) further comprises a disposable capsule body (71) and an aromatic substance (75); the aromatic substance (75) is an aromatic substance block; he aroma capsule (7) further comprises a breathing film (73); and the breathing film (73) has an air vent that diffuses the fragrance of the aromatic substance (75) upward to an ambient environment; and the breathing film (73) is a cloth (e.g., nonwoven fabric, fiber cloth, linen, and canvas), fiber sheet, perforation film or perforation metal foil (see figures 2, 4, 5, and 10; and column 6, line 4 through column 7, line 12) resulting in a an ergonomic scent diffuser comprising a fragrance emitting device, wherein the fragrance emitting device comprises a block.
The prior art references fail to disclose a fragrance emitting device comprising a block and a tray having an outwardly extending groove, and the block is received with the tray.
Claims 13-14 depend on claim 12.
Regarding claim 17, Esses discloses an ergonomic scent diffuser (102), comprising: a first housing (130) having a plurality of electrodes (104, 106); a second housing (134) connected to the first housing (134) wherein the second housing (134) has a heating member (118) disposed in the second housing (134) and adapted to receive power from the plurality of electrodes (104, 106); and a cap (116) slidably connected to the second housing and adapted to retain a fragrance emitting member (disk 114) (see Abstract; figures 1-8 and paragraphs 0017-0035), since a portion of the second housing (base, 134) is provided with a plurality of electrode (104, 106), a portion is provided with a heating member (118) and a portion is adapted to receive power from the plurality of electrodes (104, 106), and the cap (116) slides onto the second housing (133) to engage the locking  mechanism (120).
	Muderlak discloses an electric air freshener designed to be plugged into an automobile cigarette lighter receptacle (see Abstract) with a removable cap held in place by four bumps (35) molded on the inside wall at the rear of the cap (figure 8), when the cap is in place, the bumps (35) fit within a sliding groove (13) formed at the base of extension (19); stops (15) are formed at intervals around groove (13) to cooperate with bumps (35) so that the cap (20) rotates only 90° between an open and a closed position but no further; and guideways (17) are formed in extensions (19) to allow the bumps (35) to slide down into groove (13) when the cap (30) is placed over the cartridge (20) and extensions (19) (see figures 1-8 and column 2, line 64 through column 4, line 5) resulting in a diffuser wherein the cap has a pair of guide rails and a pair of retaining members that extend from a second end to beyond a first end, wherein the guideways (17) are interpreted as a pair of guide rails and extensions (19) interpreted as a pair of retaining members.
	The prior art references fail to disclose or suggest a diffuser wherein the retaining members dwell in a horizontal plane above the guide rails and in a vertical plane outside the guide rails.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed July 18, 2022, with respect to the objection of the drawings, the objection of claim 13 and the 112(a) and 112(b) rejection of claim 12 have been fully considered and are persuasive.  The objection of the drawings, the objection of claim 13 and the 112(a) and 112(b) rejection of claim 12 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774